139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles F. SHRAMEK, Citizens in Party;  Susan J. Shramek,Citizens in Party, Plaintiffs-Appellants,v.Glenn BALL;  Kenneth L. Turcotte, employed to Olsen,Althauser, Lawler, Attorneys at law;  H. John Hall, SuperiorCourt Judge;  Lewis County;  John Frase, Deputy Sheriff,Lewis County, Defendants-Appellees.
No. 97-35732.D.C. No. CV-97-05172-FDB.
United States Court of Appeals, Ninth Circuit.
Decided Feb. 20, 1998.Submitted February 9, 1998**.

Appeal from the United States District Court for the Western District of Washington Franklin D. Burgess, District Judge, Presiding.
Before CANBY, LEAVY and SILVERMAN, Circuit Judges.


1
MEMORANDUM*


2
Charles F. Shramek appeals pro se the district court's dismissal of his 42 U.S.C. § 1983 action alleging that he was denied his constitutional rights during a state quiet title action in Washington state superior court.1  We affirm the district court's dismissal of state judge H. John Hall on grounds of absolute immunity.  See Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996).  We construe the district court's dismissal of the remainder of this action as a dismissal under Fed.R.Civ.P. 41(b) and we review for abuse of discretion.  See Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992).  The district court may dismiss an action if the plaintiff fails to abide by a court order.  See Fed .R.Civ.P. 41(b).


3
Based upon our review of the record, we conclude that the district court did not abuse its discretion by dismissing Shramek's action for failure to file a status report, in light of the court's warning that failure to do so would result in dismissal.  See Ferdik, 963 F.2d at 1260.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 While Susan Shramek is named in the caption, she did not sign the notice of appeal or the opening brief, and she is therefore dismissed from this appeal